Case 2:19-cv-00164-LGW-BWC Document 17 Filed 06/26/20 Page 1 of 2



                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By CAsbell at 3:22 pm, Jun 26, 2020
Case 2:19-cv-00164-LGW-BWC Document 17 Filed 06/26/20 Page 2 of 2
